Citation Nr: 0429372	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  04-24 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, for purposes of accrued benefits.

2.  Entitlement to service connection for a skin disorder, 
including squamous cell carcinoma, melanoma and basal cell 
carcinoma, for purposes of accrued benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to October 
1945, and on active duty for training (ACDUTRA) from February 
24, 1957 to March 9, 1957.   He died in August 2001, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision that 
denied the appellant's claim for accrued benefits for service 
connection for bilateral hearing loss, and for accrued 
benefits for service connection for a skin disorder, 
including squamous cell carcinoma, melanoma and basal cell 
carcinoma.


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The evidence in file at the time of the veteran's death 
reflects that he had bilateral hearing loss that began during 
his active military service.

3.  The evidence in file at the time of the veteran's death 
discloses no competent evidence of a nexus between his skin 
disorders, including squamous cell carcinoma, melanoma and 
basal cell carcinoma, and his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss, for purposes of accrued benefits, are met. 38 U.S.C.A. 
§§ 1110, 1112, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 and 3.1000 (2004).

2.  Service connection for a skin disorder, including 
squamous cell carcinoma, melanoma and basal cell carcinoma, 
for purposes of accrued benefits is not established. 38 
U.S.C.A. §§ 1110, 1112, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Navy 
from July 1940 to October 1945, and on ACDUTRA from February 
24, 1957 to March 9, 1957.  His notice of separation listed, 
in pertinent part, that he was stationed onboard the U.S.S. 
Wichita (CA45) during his period of active duty service.  No 
inservice treatment for, or complaints of, bilateral hearing 
loss or a chronic skin disorder were indicated in his 
records.  A service personnel record, dated in July 1943, 
noted that he had qualified by examination as a gun captain, 
second class, while onboard the U.S.S. Wichita.  The report 
of his separation examination, performed in October 1945, 
noted that his skin was normal.  Coin click testing of his 
hearing acuity was reported to be 20/20, bilaterally.  
Whispered voice testing was also reported to be 15/15, 
bilaterally.  On a medical history report, completed at that 
time, he denied having any ear, nose or throat trouble.  

A re-enlistment examination for the United States Naval 
Reserves, performed in January 1954, noted essentially normal 
findings throughout.  Specifically, the report noted that the 
veteran's face and skin were normal.  Whispered voice testing 
of his hearing acuity revealed findings of 15/15 bilaterally.  
Spoken voice testing also revealed findings of 15/15, 
bilaterally.  A drill pay status physical examination, 
performed in June 1956, noted that his skin and face were 
normal.  Whispered voice testing and spoken voice testing for 
hearing acuity revealed findings of 15/15, bilaterally.  On a 
medical history report, completed at that time, he denied 
having any ear, nose or throat trouble.  

In December 2000, the veteran filed a claim seeking service 
connection for bilateral hearing loss and for a skin 
disorder, to include squamous cell carcinoma and melanoma.  
He attributed his hearing loss to his inservice noise 
exposure.  He attributed his skin disorder to his being on 
the deck of his ship during his entire period of active duty 
service.

A lay statement, dated in July 2000, was received from a 
fellow naval service member.  The service member noted that 
he served onboard the U.S.S. Wichita with the veteran during 
World War II.  He reported that the veteran was a gun captain 
on the eight-inch guns in turret number two.  He reported 
that the veteran was exposed to sunny conditions while in the 
South Pacific.  He also noted that the ship spent several 
weeks on duty at Nagasaki, Japan, shortly after the atomic 
bomb was dropped there.  

In support of his claim, an excerpt from the "Dictionary of 
American Naval Fighting Ships" Vol.8, at 285-291, (1981), 
was also submitted.  The excerpt noted that the U.S.S. 
Wichita was involved in multiple naval combat operations, and 
became part of the occupying forces in Japanese waters 
shortly after Japan's surrender in August 1945.  The excerpt 
also noted that during the ship's first stay at Nagasaki, 
10,000 ex-prisoners of war were repatriated through that 
port.

An undated letter from J. Albert, M.D., was sent to the 
Veterans of Foreign Wars.   In the letter, Dr. Albert 
requested that the veteran be given assistance in obtaining 
any available veteran's benefits that he may be entitled to.  
In the letter, Dr. Albert noted that he had treated the 
veteran for skin cancer.  At the top of the letter and to the 
right of his letterhead, the following language was inserted:  
"[the veteran's] skin cancer & actinic damage is [secondary 
to] exposure during WW II."

Post service medical treatment records, dated from December 
1991, were obtained from the veteran's private medical 
treatment providers.  In December 1991, he sought treatment 
for a lesion on the right biceps.  The report of a biopsy 
from the skin of the right biceps, dated in December 1991, 
noted a diagnosis of basal cell carcinoma.

In March 1996, the veteran sought an evaluation of a large, 
pearly plague along the right cheek area, two by two 
centimeters in size.  A biopsy of the skin of the right 
cheek, performed in March 1996, revealed a diagnosis of 
moderately differentiated squamous cell carcinoma involving 
the dermis.  A biopsy of the left shoulder, performed in 
December 1996, revealed a diagnosis of basal cell carcinoma.

An October 1996 treatment report noted a diagnosis of 
squamous cell carcinoma of the right cheek, recurrent.  The 
report also revealed the veteran had a resection of a 
squamous cell carcinoma of the right check four months 
earlier.   

The report of a private audiological examination, performed 
in July 2000, noted a diagnosis of binaural sensorineural 
hearing loss, slight sloping to severe in both ears.  The 
private audiologist opined that the "probable cause of loss 
is military noise exposure."  An August 2000 treatment 
report noted that the veteran was issued a volume control 
telephone for the hearing impaired.  

In December 2000, the veteran submitted a statement in 
support of his claim.  He reported that during his active 
duty service, he was required to be topside on the forecastle 
where he performed many duties in all kinds of weather, from 
the frigid cold of the North Atlantic to the hot, sunny heat 
of the Pacific. 

In June 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the veteran of the evidence needed to support his claims.   
The letter informed the veteran of the evidence currently in 
his claims folder.  It also requested that he identify all 
medical treatment providers he had seen for his claimed 
conditions or any other persons who may have relevant 
records, and indicated that the VA would attempt to obtain 
all identified records on his behalf.  

The veteran died in August 2001 as the result of an acute 
myocardial infarction.  

In August 2001, the appellant filed a claim seeking, in 
pertinent part, service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  

In May 2002, the RO issued a rating decision denying service 
connection for the cause of the veteran's death.  The 
decision also deferred the issue of entitlement to accrued 
benefits.

In August 2003, RO issued a rating decision denying accrued 
benefits for service connection for bilateral hearing loss, 
and denying accrued benefits for service connection for a 
skin disorder, including squamous cell carcinoma, melanoma 
and basal cell carcinoma.

II.  Analysis

The veteran's surviving spouse is seeking entitlement to 
accrued benefits.  She contends that the veteran had pending 
claims for service connection for bilateral hearing loss and 
for a skin disorder at the time of his death, that these 
claims should have been granted, and that that there are 
accrued benefits due on this basis.

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his or her representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA. 
That is, the RO's August 2003 rating decision and the January 
2004 statement of the case (SOC) collectively advised the 
appellant of the notice and assistance provisions of the 
VCAA, including an explanation of the evidence or information 
needed to substantiate the claims herein and of the 
respective responsibilities of the parties to secure or 
provide such evidence or information.  In addition, the 
January 2004 SOC includes the text of the relevant regulation 
implementing the pertinent VCAA provisions.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the Board emphasizes that 
assistance in the case of a claim for accrued benefits is 
limited by law, which restricts consideration to evidence on 
file at the date of the veteran's death.  Nevertheless, the 
RO has appears to have obtained the veteran's complete 
medical records. See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (as of July 21, 1992, VA is charged with constructive, 
if not actual, knowledge of evidence generated by VA).  

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law. 
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).  
The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor. Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

Evidence considered to be in the file at the date of death 
even though it is not physically placed in the file includes 
service department records, VA hospitalization reports, 
reports of treatment or examination at VA medical facilities 
or as authorized by VA, and reports of autopsy made by VA. 
See Hayes v. Brown, 4 Vet. App. 353 (1993) (also holding that 
manual provisions affecting what post-date-of-death evidence 
may be considered were substantive rules).

At the time of the veteran's death, he had claims pending for 
service connection for bilateral hearing loss and a skin 
disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability due to 
disease or injury incurred or aggravated while performing 
active duty training (ACDUTRA) or injury incurred or 
aggravated while performing inactive duty training. 38 
U.S.C.A. §§ 101(24).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.



A.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran submitted a claim for service connection for 
bilateral hearing loss in August 2000.  He claimed he was 
exposed to significant noise from explosions and naval 
bombardments during his active duty service.  The claim, 
however, remained unadjudicated at the time of his death. The 
appellant now seeks service connection for the disability for 
accrued benefits purposes.

A review of his service personnel records indicate that 
during his active duty service in World War II, he served 
onboard naval vessels.  The records also indicate that he 
served as a member of a gun crew onboard the U.S.S. Wichita, 
and that he was exposed to significant noise during this 
period.

Service medical records from the veteran's 1940 to 1945 
period active duty service are negative for hearing loss.  A 
private audiological examination, performed in July 2000, 
noted a diagnosis of binaural sensorineural hearing loss, 
slight sloping to severe in both ears.  The private 
audiologist opined that the "probable cause of  [the 
hearing] loss is military noise exposure."  The hearing loss 
disability of both ears, under the standards of 38 C.F.R. 
§ 3.385, was shown.  

Based on all the evidence in the veteran's claims folder at 
the time of his death, including the medical opinion by a 
private audiologist, the Board finds that his bilateral 
hearing loss was due to his inservice noise exposure.  This 
condition was incurred in active service, and service 
connection is warranted for accrued benefit purposes.  The 
reasonable doubt doctrine has been considered.  38 U.S.C.A. 
§ 5107(b). 

B.  Skin Diosrders

The veteran submitted a claim for service connection for a 
skin disorder, including squamous cell carcinoma, melanoma 
and basal cell carcinoma, in August 2000.  It remained 
unadjudicated at the time of his death. The appellant now 
seeks service connection for the disability for accrued 
benefits purposes.

In this case, the evidence of file at the date of the 
veteran's death includes his service medical records, showing 
no treatment for a skin disorder.  Post service medical 
treatment records, beginning in December 1991, show treatment 
for a variety of skin disorders, including squamous cell 
carcinoma, and basal cell carcinoma.  The veteran attributed 
these conditions to his inservice duties.  In particular, he 
alleged, and the appellant still maintains, that these 
conditions are the result of his inservice exposure to harsh 
weather in the Pacific Theater during World War II, as well 
as his radiation exposure from being aboard ship at Nagasaki, 
Japan, shortly after Japan's surrender in 1945.  The veteran 
(and his spouse), however, are not competent to offer 
credible opinions regarding the cause of the veteran's skin 
cancer, because neither have been shown to posses any 
expertise in that area.  

Moreover, none of the veteran's cancers are among the 
diseases found to be associated with radiation-exposed 
veterans for purposes of presumptive service connection under 
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(d).  Thus, even 
if the Board were to presume the veteran was a radiation-
exposed veteran, service connection for his skin disorder is 
not warranted by this theory of entitlement.  

The first notice of any of these conditions is in 1991, more 
than 40 years after the veteran's discharge from active duty 
service, and over 30 years after his two-week period of 
ACDUTRA in 1958.  Thus, the presumption of inservice 
incurrence for chronic disease set out under 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3), 3.309 (a) is not in 
order.  

Furthermore, the Board finds no credible medical evidence 
linking the veteran's skin cancers to his military service.  
In this regard, of course, the Board must  address the 
comments by Dr. Jack Albert in his undated letter, apparently 
associated with the file in 2000.  Dr. Albert's comments do 
not come without a context.  First, those comments addressing 
the cause of the veteran's skin cancer are an apparent post 
script to a letter that did not otherwise address the 
etiology of the veteran's skin cancer, but merely requested a 
service organization's assistance for the veteran.  Secondly, 
Dr. Albert paints himself as an advocate of veteran's in 
general, and this veteran in particular, which is not the 
appropriate role for an individual whose opinion is expected 
to carry weight on a question of scientific complexity.  

Moreover, Dr. Albert relates the veteran's "skin cancer" to 
his inservice "exposure" during World War II.  He fails to 
identify, however, just what type of inservice exposure he is 
referring to.  In addition, Dr. Albert's bald opinion 
statement fails to provide any support or rationale for his 
conclusion.  The letter does not provide any historical 
reference from which this conclusion may be based, nor does 
it provide any scientific support for the conclusion reached.  
It has no indication that it is the conclusion obtained after 
a dispassionate consideration of all the facts in the 
veteran's case.  In view of this, the Board assigns no 
probative value to this statement that is not outweighed by 
the absence of any skin complaints in service, or for many 
decades thereafter, or any other competent suggestion the 
veteran's skin cancer was related to service.  Accordingly, 
the appeal in this regard is denied.  





ORDER

Service connection for bilateral hearing loss for purposes of 
accrued benefits is granted.

Service connection for a skin disorder, including squamous 
cell carcinoma, melanoma and basal cell carcinoma, for 
purposes of accrued benefits is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



